IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

MICHAEL HART, as personal representative
of the Estate of Cody Serda,

Plaintiff,

vs. No. CV 19-529 KG/JFR

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

Defendant.
MEMORANDUM OPINION AND ORDER

This matter is before the Court on Defendant State Farm Mutual Automobile Insurance
Company’s Rule 54(b) Motion for Partial Reconsideration of Memorandum Opinion and Order
(Motion to Reconsider) (Doc. 47), requesting the Court reconsider its Memorandum Opinion and
Order (Opinion) (Doc. 42). The Motion to Reconsider is fully and timely briefed. See (Doc. 48,
Response, Doc. 49, Reply). The Court notes jurisdiction under 28 U.S.C. § 1332. After review
of the parties’ briefing, the Court’s Opinion, and the relevant law, the Court grants in part and
denies in part State Farm’s Motion to Reconsider (Doc. 47) and modifies its prior Opinion to
incorporate the changes reflected herein.

L Procedural Posture

This case involves five State Farm insurance policies and the rejection of underinsured
and uninsured motorist (UM) coverage. (Doc. 42) at 1. On February 4, 2020, State Farm filed a
Motion for Summary Judgment, requesting a declaratory judgment on Plaintiff Michael Hart’s
claims for relief. (Doc. 24). On March 3, 2020, Mr. Hart filed a cross-Motion for Summary

Judgment, requesting a declaratory judgment in his favor on each of the claims presented in his
Complaint. (Doc. 28). In their cross-Motions, the parties stipulated to the material facts that
governed the case. (Doc. 42) at 2. The Court considered both Motions together, issuing its
Opinion granting in part and denying in part the Motions on November 25, 2020. (Doc. 42).

In pertinent part, the Court’s Opinion assessed State Farm’s UM insurance policies under
the framework articulated by the New Mexico Supreme Court in Jordan vy. Allstate, 2010-
NMSC-051, 9 2, 149 N.M. 162. (Doc. 42) at 4. The Court concluded that two of State Farm’s
five UM policies satisfied each of the four requirements set forth in Jordan v. Allstate. Id. at 5-9.
However, the Court found that the remaining three State Farm UM policies failed Jordan’s
fourth requirement, concluding that State Farm did not inform the insured about the premium
costs corresponding to the available levels of UM coverage. ! Jd. at 8-12.

Importantly, in reaching this decision, the Court explained that State Farm provided a
menu of UM insurance rates as required under Jordan, but the menu listed premium quotes that
did not correspond to the prices listed on the insured’s invoices. Jd. at 9. The Court opined that
offering inaccurate information did not comply with Jordan’s mandate to provide premium costs
and their “corresponding” levels of UM coverage. Jd. at 10. In addition, the Court noted that
State Farm proffered “no explanation as to why the premiums reflected in their menus do not
match the prices listed on the [] invoices.” Jd at 11. Therefore, in accordance with New Mexico
law, the Court modified the three policies at issue to “read UM coverage at the liability limits

into the policy.” /d. at 12 (quoting Jordan, 2010-NMSC-0S51, § 33).

 

1. The Court categorized this mandate as the fourth requirement under the Jordan test for
ease of convenience in its review; namely, to chronologically consider the satisfaction of the first
three elements and independently assess the final requirement in greater detail. However, many
courts refer to this requirement as the second Jordan factor—mirroring the chronology utilized
in Jordan for review of a plaintiff's claim. See Jordan, 2010-NMSC-051, at §] 22 (listing
requirement to “(2) inform the insured about premium costs corresponding to the available levels
of coverage”).
On December 23, 2020, State Farm filed its present Motion to Reconsider, requesting the
Court amend its Opinion to award it full relief under New Mexico law. (Doc. 47). In support,
State Farm explains that the discrepancy between the menus of available coverage and the
insured’s policies are the result of prorated prices quoted on the invoices. Jd. at 2. Thus, State
Farm alleges “the charge paid by the insured[] for the desired level of UM[] coverage does
correspond with the six-month premium rate listed on the [menu.]” Jd. at 7.

II. Standard

Federal Rule of Civil Procedure 54(b) governs the Court’s review of interlocutory orders
and a party’s motion to reconsider. Specifically, a Rule 54(b) “interlocutory motion invok[es
the] district court’s general discretionary authority to review and revise interlocutory rulings
prior to entry of final judgment.” Wagoner v. Wagoner, 938 F.2d 1120, 1122 n. 1 (10th Cir.
1991). In analyzing a Rule 54(b) motion to reconsider, the Court looks to Rule 59(e) for
guidance. Ankeney v. Zavaras, 524 Fed. Appx. 454, 458 (10th Cir. 2013) (stating that in
considering Rule 54(b) motion to reconsider, “court may look to the standard used to review a
motion made pursuant to Federal Rule of Civil Procedure 59(e)”).

Under Rule 59(e), relief is appropriate if there is new controlling law, new evidence not
available previously, or a “need to correct clear error or prevent manifest injustice.” Jd. (quoting
Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)). However, a party
should not rely on Rule 59(e) to “revisit issues already addressed or advance arguments that
could have been raised in prior briefing.” Servants of the Paraclete, 204 F.3d at 1012. Asa
result, a party should not attempt to “reargue an issue or advance new arguments or supporting

facts which were available at the time of the original motion.” Jd.
II. Discussion

In its original briefing, State Farm exclaimed that the policies at issue “speak for
themselves.” See (Doc. 42) at 11. In addition, State Farm questioned “why [Mr. Hart found]
these premiums [] confusing at all.” Jd. However, when the Court sorted through the records, it
discovered that three of the policies quoted premium prices that were irreconcilable with the
attached menus of available rates. See id. at 9. Noting this inconsistency, the Court concluded
that the menu of available rates did not match the charged premiums as required under New
Mexico law. See id. at 11-12. In its further examination of the policies, the Court discovered
there was no language explaining the price discrepancy or any methodology provided to deduce
why the prices on the menu differed from those listed on the insured’s invoice. Simply stated,
neither the policies nor State Farm’s briefing explained the discrepancies that hindered
satisfaction of the final Jordan requirement.

Presently, in its Motion to Reconsider, State Farm explains that the original policy
invoices reflected premium charges that corresponded with the menus of available coverage.
(Doc. 47) at 2. State Farm asserts that the renewal forms the Court analyzed, however, included
prorated premium charges and, therefore, the amounts differed from those listed on the
accompanying menus of available coverage. Jd. In addition, State Farm contends that New
Mexico law does not require the insured to execute a rejection of UM coverage each time the
policy is renewed. Jd. at 3. Thus, State Farm’s present argument is two-fold: (1) the rates listed
were correct, and (2) even if they were incorrect, an insurer is not required to include a menu of
available premium rates with an insured’s renewal policy. Jd. at 1-4. The Court analyzes each of

State Farm’s arguments in turn.
State Farm’s first contention that its rates were correct but merely prorated overlooks
Jordan’s intent to increase “transparency” in pricing and provide the insured with “sufficient
information” to make “informed choice[s]” about their insurance coverage. See Jaramillo v.
Gov. Employees Ins. Co., 2011 WL 13085936, at *6 (D.N.M.), aff’d by Jaramillo, 573 Fed.
Appx. 733 (10th Cir. 2014). Indeed, despite the alleged mathematical correctness of State
Farm’s policies, Jordan places the burden on the insurer to meaningfully provide the premium
rates corresponding to each policy. See Sinclair v. Zurich Am. Ins. Co., 141 F.Supp. 3d 1162,
1168 (D.N.M. 2015) (explaining that “cases recognize that the burden is on the insurer to provide
the premium costs for all levels of UM[] coverage offered to the insured”’); see also Jordan,
2010-NMSC-051, at § 20 (explaining “knowing and intelligent” waiver effectuates “public
policy” of mandating that insurers offer “coverage in ways that are [] conducive to allowing the
insured to make a realistically informed choice’’).

Here, the invoice rates and the menu of coverage options were inconsistent. Compare
(Doc. 24-1) at 4 (renewal policy listing semiannual premium rate of $60.12) with (Doc. 24-1) at
7 (menu of available coverage options, not listing policy rate of $60.12). It was State Farm’s
burden to explain this discrepancy and, plainly, it did not. See Jaramillo, 573 Fed. Appx. at 743
(explaining that UM rejections “must be construed strictly to protect the insured”). As a result,
the policy was not “conducive to allowing the insured to make a realistically informed choice,”
as required under Jordan. 2010-NMSC-051, at §] 20 (emphasis added).

This conclusion is supported by the plain language of Jordan. See Coll v. First Am. Title
Ins. Co., 642 F.3d 876, 886 (10th Cir. 2011) (explaining that federal court’s task in applying state
law is to follow or predict what state’s highest court would do). Specifically, in Jordan, the New

Mexico Supreme Court explained that an insurer may provide a list of coverage options that
included policies unavailable to the insured, but the insurer must include “a statement informing
the insureds” about the discrepancy. Jordan, 2010-NMSC-051, at 995, 31. Thus, Jordan
dictates that when policy options may result in the insured misunderstanding their available
coverage, the insurer bears the burden of including qualifying language to mitigate the risk of
potential confusion. See Jaramillo, 2011 WL 13085936, at *6 (interpreting application of
Jordan to “keep[] with New Mexico courts’ goals”).

However, the Court need not rely only on Jordan to support its current conclusion.
Rather, the general principles of New Mexico automobile insurance law dictate that when
“policy documentation is unclear, the insured will not be able to make an informed decision
[about] whether to purchase and stay with that policy (and that insurance company) or to opt for
another.” Rodriguez v. Windsor Ins. Co., 1994-NMSC-075, J 21, 118 N.M. 127. Consequently,
even though Jordan does not require an insured to execute a new rejection for each policy
renewal, the forms must nonetheless comply with New Mexico’s general mandate to arm the
insured with the necessary information to make an informed decision. See Marckstadt v.
Lockheed Martin Corp., 2010-NMSC-001, § 16, 147 N.M. 678 (explaining purpose of § 66-5-
301 is to require insurer to “meaningfully offer [UM] coverage” so insured can “knowingly and
intelligently act to reject it”). |

Next, State Farm contends that its menus of available rates were approved by the New
Mexico Department of Insurance and, thus, they comply with Jordan’s requirements. (Doc. 47-
1) at 2. In support, State Farm invites the Court to conclude that because its menus were once in
compliance, any subsequent use of those menus should be awarded a rubber-stamp of judicial
approval. To the contrary, Jordan imposes a continuing obligation on the insurer to provide

“clear and unambiguous” UM policies so that the insured may later, with the benefit of
hindsight, change their mind. See Jordan, 2010-NMSC-051, at 7 18 (explaining purpose to
“‘keep[] the insured well-informed about the decision to reject coverage and allow[] the insured to
reconsider his or her rejection after ‘further reflection, consultation with other individuals, or

999

after merely having an opportunity to review one’s policy at home’” (quoting Romero v.
Dairyland, 1990-NMSC-111, 49, 111 N.M. 154)) (emphasis added); Sanchez v. Essentia Ins.
Co., 2020-NMCA-009, ¥ 10, 456 P.3d 1108 (explaining that “any individual rejecting [UM]
coverage should remain well informed as to that decision” (quoting Romero, 1990-NMSC-111, §
at 9)) (emphasis added).

State Farm’s position, therefore, ignores that Jordan requires the rejection of UM
coverage to be incorporated into the insured’s policy for the express purpose of allowing later
reference and further reflection.” Jd. Indeed, Jordan’s requirements were crafted to afford the
insured the flexibility to later change their mind. Jd. at J 20 (finding rejection invalid when
included in “buried language toward the end of a generic forty-nine-page policy’’).
Consequently, permitting an insurer to initially comply with Jordan’s requirements but then
subsequently send conflicting renewal policies plainly contradicts Jordan’s intent to “keep[] the
insured well informed” even after execution of the original policy. 2010-NMSC-051, at ¥ 18.

Similarly, State Farm explains that it is not required under New Mexico law to provide a

menu of available coverage options when it sends the insured a renewal policy. However, it is

undisputed that State Farm chose to do so anyway. (Doc. 47-1) at 8. The Court remains

 

2. Notably, “incorporation” of the UM rejection into the insured’s policy is a separate
requirement under Jordan from the mandate to provide the insured with the premium costs
corresponding to their available UM coverage options. Jordan, 2020-NMSC-051, § 22. Both
requirements, however, are derived from the New Mexico Supreme Court’s interpretation of
Section 66-5-301 and the mandate that an insured have the ability to make a “realistically
informed choice” regarding UM coverage. Jd. at J 20.

7
unpersuaded that an insurer can provide misleading and inconsistent information in the renewal
policy and escape liability because Jordan does not dictate that such a practice is prohibited.
Instead, the better practice is to either explain that the price discrepancy between the invoice and
the menu is the result of a prorated figure or opt not to include an inconsistent menu with the
renewal forms at all.

In arguing in support of its position, State Farm cites Lureas v. Geico Gen. Ins. Co.,
2018-NMCA-051, 424 P.2d 665, and Vigil v. Rio Grande Ins. Co of Santa Fe, 1997-NMCA-124,
124 N.M. 324. However, these cases examined the consequences of an insurer not including a
rejection form with an insured’s renewal policy. Lureas, 2018-NMCA-0S51, at | 21; Vigil, 1997-
NMCA-124, at 9 14-17. In that circumstance, the Court of Appeals of New Mexico held that
Jordan does not require a renewal policy to include an executed rejection form. See id. Here,
however, State Farm included a menu of available premium rates with its renewal policy, despite
the clear mandate that such a practice is not required. Therefore, the question is not whether
State Farm had to execute a new rejection form—a question clearly answered in the negative by
both Lureas and Vigil—but, rather, the consequences of including such a form that confuses the
insured.

The Court of Appeals of New Mexico’s recent holding in Sanchez is instructive for
resolving this question. 2020-NMCA-009. In Sanchez, the insurer waited seven months
between receiving the insured’s rejection of UM coverage and incorporating it into their
insurance policy. Jd. at J 1. In concluding that this practice ran afoul of New Mexico insurance
law, the Sanchez Court opined that “memory fades with the passage of time” and, thus, “the
longer the delay, the more likely it is that the insured will no longer be able to recall

information—such as coverage options and their respective costs—pertinent to the decision to
reject, and the more likely it is that the incorporation, rather than enabling reconsideration, will
do nothing more than remind the insured of a decision that has already ossified.” Jd. at § 12.
Likewise, here, providing conflicting information after the insured’s initial rejection of UM
coverage “deprives the insured [the] opportunity” to “fully reconsider any rejection of [] UM
coverage.” See id. Asa result, Jordan’s mandate in Sanchez, like here, was not afforded the
opportunity to “do what it is designed to do: provide the insured with a fair ‘opportunity ... to
fully reconsider any rejection of UM[] coverage.” See id.

The Court’s conclusion is also supported by the plain language of New Mexico’s UM
statute. See N.M.S.A. 1978, § 66-5-301 (1983). Indeed, Section 66-5-301 “embodies a strong
public policy to expand insurance coverage.” Sanchez, 2020-NMCA-009, at § 7. Consequently,
courts “interpret the UM[] statute liberally to implement its remedial purpose.” Romero v. Bd.
Of Cnty. Com’rs of Cnty. of Taos, 2011-NMCA-066, 150 N.M. 59, | 8; see also Arias v. Phoenix
Indem. Ins. Co., 2009-NMCA-100, 4 9, 147 N.M. 14 (opining that courts “liberally interpret the
UM statute to implement the remedial purpose of protecting the insured”). As a result, “the
provision of the maximum possible amount of UM[] coverage in every insurance policy is the
default rule” and “‘any exception to that rule must be construed strictly to protect the insured.”
Curry v. Great Northwest Ins. Co., 2014-NMCA-031, at § 24, 320 P.3d 482.

Lastly, the Court notes that the present procedural posture directs the case in favor of
denying State Farm’s request for relief. Most notably, State Farm had three prior opportunities
to explain the discrepancy in its policies. See (Motion for Summary Judgment, Doc. 24,
Response to Mr. Hart’s Cross-Motion for Summary Judgment, Doc. 32, and Reply in support of
Motion for Summary Judgment, Doc. 33). In addition, State Farm knew that satisfaction of the

Jordan factors was the central issue before the Court. See (Doc. 42) at 4 (opining that “parties
agree that the central question before the Court is ... whether the Serdas’ insurance policies
satisfied Jordan’s strict requirements for rejecting UM coverage”).

However, only after the Court granted partial relief in Mr. Hart’s favor did State Farm
proffer an affidavit describing the prorated formula and explaining the discrepancy. See (Doc.
47-1). The Court makes this observation to illustrate that if it takes four legal briefs and an
affidavit from an insurance underwriter to thoroughly explain the discrepancy, the policies are
likely inconsistent with Jordan’s mandate of accessibility to the average consumer. See
Progressive Northwestern Ins. Co. v. Weed Warrior Servs., 2010-NMSC-050, ¥ 13, 245 P.3d
1209 (internal citation omitted) (explaining that “courts of New Mexico assume the average
purchaser of automobile insurance ‘will have limited knowledge of insurance law’”); Williams,
2009-NMCA-069, at 14 (opining that “not many people who purchases automobile insurance
comprehend esoteric legal and insurance concepts” (internal citation and quotations omitted));
Arias, 2009-NMCA-100, § 16 (referring to regulations in insurance policy as “obscure statutory
reference that few insureds, if any, would know about”).

The Court finds the principles asserted in Williams v. Farmers Ins. Co. particularly
poignant to the present circumstances. 2009-NMCA-069, 146 N.M. 515. Specifically, in
Williams, the Court of Appeals of New Mexico held that an insurer failed to satisfy Jordan when
the language in a policy “conveyed conflicting information.” Jd. at 20. The Court explained
that “[w]hile [d]efendant’s explanation ... appears to make sense, it nevertheless fails to
eliminate the resulting ambiguity from the contract.” Jd. at J 14. Thus, the Williams Court
concluded, “[a]lthough [d]efendant can explain the reasons for these conflicting provisions, the
reasons are not clear from the policy, and these endorsements create an ambiguity.” Jd.

Similarly, here, as the Court initially explained, “a post hoc explanation [does] not protect State

10
Farm from liability.” (Doc. 42) at 11 (citing Sinclair, 141 F.Supp. 3d at 1168 (holding that
insured “had no obligation ... to get additional information about the cost of the premiums’’)).

In sum, the Court is unpersuaded by State Farm’s new arguments supporting relief in its
favor. While State Farm’s policy documents may have originally complied with Jordan’s
mandate, its subsequent communications to the insured departed from the conciseness required
to maintain a valid rejection. Stated plainly, State Farm included menus of available premium
rates that did not match the attached renewal policies, placing the burden on the insured to make
sense of the numbers. This practice deprived the insured of the ability to meaningfully
reconsider their coverage options because, in attempting to do so, they would have been unable
to decipher how the menu matched their invoice. Significantly, the renewal policies with the
inconsistent menus were the policies in place at the time of loss—the central documents that the
decedent’s family needed to meaningfully understand to thoughtfully consider their options. See
N.M.S.A. 1978, § 66-5-31 (explaining UM coverage requirements “applicable at the time of the
accident”).

It remains State Farm’s burden, as the party having the benefit of information and
elevated contractual advantage, to set forth the terms of the parties’ agreement in understandable
language that a lay person can understand. See Weed Warrior Serv., 2010-NMSC-050, § 13
(directing that courts “not impose on the consumer an expectation that she or he will be able to
make an informed decision as to the amount of UM[] coverage desired or required without first
receiving information from the insurance company’’). It is not the insured’s job, or subsequently,
this Court’s, to decipher what formula results in the UM coverage rate that the insured opted to

receive. Moreover, while providing policy documents that conform with Jordan’s mandate at

11
the outset is necessary, the insurer cannot subsequently confuse the insured with inconsistent
renewal policies and then escape liability. Such a conclusion plainly speaks for itself.

IV. Conclusion

The outcome of the Court’s prior Opinion remains unchanged. However, the Court
amends the Opinion to include the foregoing rationale for rejecting State Farm’s newly proffered
contentions. For this reason, State Farm’s Motion to Reconsider (Doc. 47) is granted in part and
denied in part.

IT IS ORDERED.

 

12
